Citation Nr: 0112494	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00 - 16 296A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for residuals of hepatitis.

Entitlement to service connection for a history of an 
abnormal pap smear with dysfunctional uterine bleeding. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served honorably on active duty from May 1973 to 
service retirement in May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

At the time the veteran submitted her claims in March 1999, 
she also submitted copies of service medical records and 
postservice treatment records specifically addressing the 
disabilities at issue.  In addition, she was afforded VA 
specialist medical examinations in June 1999 with respect to 
the claimed conditions.  She was provided a copy of the 
rating decision of August 1999, together with a letter which 
notified her of the issues addressed, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations, the reasons and bases for the decisions 
made, and her right to appeal those determinations.  The RO 
also wrote to the veteran identifying the evidence that would 
be most helpful in substantiating her claim.  She was also 
advised of the evidence necessary to substantiate her claims 
when she received her statement of the case issued in 
September 1999.  Following receipt of additional service and 
postservice medical evidence, the veteran was provided 
another supplemental statement of the case in March 2000 
which informed her of the additional evidence considered, the 
adjudicative actions taken, the pertinent law and 
regulations, the reasons and bases for the decisions made, 
and her right to appeal those determinations.  

Due to the issuance of certain VBA directives regarding the 
adjudication and evaluation of claims for hepatitis C and 
residuals of other hepatitis strains, in March 2000, the RO 
requested a review of the service medical records and 
postservice medical records, including her recent VA 
examination results, by a specialist and a medical opinion as 
to whether objective clinical and laboratory test results 
showed that the veteran had ever in the past contracted 
disease from HAV, HBV, or HCV (hepatitis A, B, or C) and, if 
affirmative, to provide a full explanation.  After obtaining 
such specialist review and medical opinion, the veteran was 
provided another supplemental statement of the case in April 
2000 which informed her of the additional evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations, the reasons and bases for the decisions 
made, and her right to appeal those determinations.  

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate her claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  38 
U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Further, 
the Board finds that, based upon the RO's extensive 
notification, development, and assistance in this matter, the 
veteran would suffer no prejudice if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA has complied fully with its statutory obligations 
of notification and assistance to the veteran.  

2.  While on active duty between December 1978 and January 
1979, the veteran experienced episodes of nausea and 
transient elevated liver enzymes, without other symptoms of 
hepatitis; inservice laboratory studies in January 1979 were 
normal, while laboratory studies in September 1984 were 
negative for hepatitis antigens.

3.  VA laboratory studies conducted in June 1999 show that 
the veteran's liver enzymes are normal, and serum titers are 
negative for hepatitis A, hepatitis B, and hepatitis C, 
indicating that she has never been exposed to or infected 
with hepatitis in any form.

4.  The veteran's service medical records reflect a long 
history of cervical erosion, findings of cervical ectropion, 
frequent minimal cervical bleeding on the taking of pap 
smears, and occasional cytologic findings of mild 
inflammation and rare atypical squamous cells shown on biopsy 
to be benign reactive cellular changes associated with 
inflammation; no disabling manifestations of disease or 
injury or of dysfunctional uterine bleeding are currently 
shown.  


CONCLUSIONS OF LAW

1.  Residuals of hepatitis were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131, 5107(a), 
5103A(a)-(d), effective November 9, 2000;  38 C.F.R. 
§ 3.303(a) (2000);  Brammer v. Derwinski,  3 Vet. App. 223, 
225 (1992).  




2.  The veteran's history of an abnormal pap smear with 
dysfunctional uterine bleeding are not productive of 
disabling manifestations.  38 U.S.C.A. § 1110, 1131, 5107(a), 
5103A(a)-(d), effective November 9, 2000;  38 C.F.R. 
§ 3.303(a) (2000);  Brammer v. Derwinski,  3 Vet. App. 223, 
225 (1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
her claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991), 5103A(a)-(d), effective November 9, 2000.  In that 
connection, we note that the RO has obtained the claimant's 
complete service and postservice medical records, as well as 
available evidence from all sources identified by the 
veteran; that she has declined a personal hearing; and that 
she underwent comprehensive VA specialist examinations in 
connection with her claims in June 1999, to include obtaining 
a VA specialist medical opinion in April 2000.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

The veteran's service entrance examination, conducted in 
February 1973, revealed no pertinent abnormalities.  The 
veteran underwent annual or more frequent gynecological 
examinations, mammograms and pap smears throughout her period 
of active service.  Gynecological examinations in January 
1975, in March 1977, and in February and March 1978 revealed 
cervical erosion with mild to moderate inflammation.  Pap 
smears in January and December 1979, December 1980, February 
1982, and February 1983 were Class I and normal.  
Gynecological examinations in February 1983 revealed cervical 
erosion, while in December 1983, examination was normal.  A 
pap smear in January 1984 disclosed Class II rare cells with 
atypical nuclear changes, diagnosed as atypical reactive 
endocervical cells, with fresh blood and inflammatory cells, 
and the veteran was treated with Sultrin.  In January 1984, 
the veteran's cervix was found to be inflamed and eroded, and 
the 

assessment was cervicitis, while a pap smear in March 1984 
was Class I and normal.  Examination was normal in June 1985, 
except that cervical erosion of unknown etiology was found 
throughout, and a pap smear was normal.  

In August 1985, the veteran was seen for complaints of heavy 
periods and postcoital bleeding, and examination disclosed 
that the cervix was friable, with large ectropion.  In 
February 1986, examination was normal, but in August 1986, 
the veteran was seen for intermittent bleeding between 
periods of several years duration.  On consultation in March 
1987, a history of mild cervical ectropion was noted, but 
examination was normal and a pap smear was normal.  
Examination in June 1988 revealed cervical erosion but was 
otherwise normal; a pap smear in January 1990 was normal; 
examination in January 1991 revealed cervical ectropion; 
examination in February 1992 disclosed that the cervix was 
friable and bled easily; while a pap smear in February 1992 
also disclosed a friable cervix.  Pap smears in March and 
December 1992 were normal, a December 1992 examination 
disclosed no abnormalities, and a pap smear in January 1993 
was negative.  No gynecological abnormalities were found on 
service separation examination in December 1992, and a recent 
pap smear was noted to be normal.  

With respect to the veteran's claim for service connection 
for residuals of hepatitis, the service medical records shows 
that in December 1978, the veteran complained of dull 
abdominal pain over the right costal margin, and was found to 
have elevated liver enzymes.  However, she reported that she 
felt well, with no urine color changes, no evidence of 
icterus, no abdominal pain, and no palpable tenderness.  
Several days later, her liver enzyme levels were dramatically 
reduced from previous levels.  Two weeks thereafter, she 
complained of occasional nausea and a diminished appetite, 
but recovered her appetite the following week (January 1979), 
was eating well, and being increasingly active, without 
abdominal pain, nausea, or vomiting, and no evidence of 
icterus.  In February 1979, she was referred for an Internal 
Medicine consult and underwent a full work-up, at which time 
she reported that two people in the band had had hepatitis in 
the past year.  It was noted that the veteran had not 
experienced darkened urine, jaundice, or foreign travel, and 
that she 

had regained her usual state of health for the past two 
weeks.  Liver function tests were noted to be more consistent 
with an obstructive type liver disease than hepatocellular; 
however, she was noted to be much improved with reduced 
enzymes, possibly due to birth control pills.  In February 
1979, the veteran was asymptomatic, stated that she felt 
well, with a normal appetite and no abdominal pain or 
icterus, and laboratory data was normal.  Thereafter, the 
veteran occasionally reported a history of hepatitis on 
medical history questionnaires, without positive clinical or 
laboratory findings .  Laboratory studies in September 1984 
were negative for hepatitis antigens.  

Post service medical records of the veteran from K. I. Sawyer 
Air Force Base, dated in February 1994, show that a pap smear 
disclosed rare atypical squamous cells of undetermined 
significance, with mild inflammation, and a consult was 
scheduled to evaluate her menorrhagia.  On gynecological 
examination in March 1994, she was found to be healthy, while 
noted to have a minimal amount of cervical bleeding on pap 
smear.  In May 1994, a colposcopy was conducted and cervical 
cytologic tissue removed for biopsy.  The biopsy report 
identified benign reactive cellular changes associated with 
inflammation, and the veteran was notified of those findings 
in July 1994.  A subsequent examination and pap smear in 
March 1995 shows that the veteran denied problems; that 
examination was normal; and that a current pap smear was 
normal.  

A report of VA gynecological examination, conducted in June 
1999, recounted the veteran's history of inservice and 
postservice examinations and regular pap smears, including an 
irregular pap smear while on active duty.  She was noted to 
have continued her pattern of irregular menses, a history of 
cervical erosion, and abnormal dysfunctional uterine [sic] 
bleeding.  She had no history of surgery, urinary tract 
infections or malignancies, was taking no hormonal or other 
medications, introitus was normal externally, vagina was 
unremarkable, cervix was nullipara with a 1 cm. ectropion and 
no bleeding, and uterus and adnexa were unremarkable.  No 
fistulas were found and no rectocele or cystocele, she was 
not anemic, and a March 1999 


pap smear was normal.  The diagnosis was history of abnormal 
pap smears and dysfunctional uterine [sic] bleeding of 
unknown etiology.  

A report of VA examination for hepatitis, conducted in June 
1999, cited a history related by the veteran of having 
hepatitis in 1979, and of becoming acutely ill, with nausea, 
diarrhea and fatigue but no jaundice.  The veteran complained 
that she still had an enlarged liver, got fatigued easily, 
and had an intolerance for greasy food, but had never seen a 
gastroenterologist.  Her health profile was good except for a 
minimal elevation of bilirubin and cholesterol, while her 
remaining liver function tests were completely normal.  
Laboratory tests revealed that she tested negative for 
hepatitis B, AB, AG, hepatitis C, and AB.  The diagnosis was 
prior history of hepatitis, questionable type, unknown 
etiology; all liver function tests within normal range except 
for minimally elevated bilirubin.  

Following the denial of the veteran's claims by rating 
decision of August 1999, receipt of her notice of 
disagreement, and issuance of a statement of the case, a 
September 1999 letter was received from a VA physician.  In 
that letter, he stated that the veteran had been advised to 
have annual pap smears because of a prior history of abnormal 
pap smears.  In addition, he stated that the veteran had a 
history of having some kind of hepatitis while in the 
military, although currently there was no evidence of liver 
problems.  

In March 2000, the RO requested a review of the veteran's 
service medical records and postservice medical records, 
including the results found on examination in June 1999, and 
for a medical opinion as to whether the veteran had ever had 
HAV, HBV, or HCV.  Following review of the veteran's June 
1999 examinations and her laboratory tests within the past 
year, an April 2000 report from a VA specialist stated that 
the veteran had a completely normal set of liver enzymes as 
well as negative serum titers for hepatitis A, hepatitis B, 
and hepatitis C.  Based upon those findings, the reporting VA 
specialist stated that the veteran had never been exposed to 
hepatitis A, hepatitis B, or hepatitis C, and that there was 
no reason to think that she had contracted any type of 
infectious hepatitis.  


Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

Service Connection for Residuals of Hepatitis

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, the veteran was thought to have 
hepatitis in December 1978 because of complaints of dull 
abdominal pain over the right costal margin and 

elevated liver enzymes.  However, she had no urine color 
changes, no evidence of icterus, no further abdominal pain, 
and no palpable tenderness, and several days later her liver 
enzyme levels returned to normal.  Two weeks thereafter, she 
complained of occasional nausea and a diminished appetite, 
but recovered her appetite the following week (January 1979), 
was eating well, and being increasingly active, without 
abdominal pain, nausea, or vomiting, and no evidence of 
icterus.  On a February 1979 internal medicine consult and 
work-up, it was noted that the veteran had not experienced 
darkened urine, jaundice, or foreign travel; that she had 
regained her usual state of health for the past two weeks; 
and that liver function tests were not consistent with 
hepatocellular liver disease.  Furthermore, in February 1979, 
the veteran was asymptomatic, stated that she felt well, had 
a normal appetite and no abdominal pain or icterus, and 
laboratory data was normal.  Laboratory studies in September 
1984 were negative for hepatitis antigens, and no evidence of 
liver disease was found on her service retirement 
examination.  

In addition, there has been no postservice or current 
demonstration, diagnosis, or other showing of residuals of 
hepatitis in the veteran, except by history, and the recent 
VA examination for hepatitis showed hepatitis only by 
history, with no current demonstration or diagnosis of 
residuals of hepatitis.  An April 2000 report from a VA 
specialist stated that the veteran had a completely normal 
set of liver enzymes as well as negative serum titers for 
hepatitis A, hepatitis B, and hepatitis C.  Based upon those 
findings, the reporting VA specialist stated that the veteran 
had never been exposed to hepatitis A, hepatitis B, or 
hepatitis C, and that there was no reason to think that she 
had contracted any type of infectious hepatitis.  

It is clear that the veteran believes that the transient 
episodes of elevated liver enzymes shown in 1978-1979 
constituted a hepatitis infection, and she may very well 
experience an intolerance for greasy food, as do many 
individuals.  However, the veteran does not have an enlarged 
liver, or any evidence of liver dysfunction, and laboratory 
tests show that she does not now have, and has never had, 
hepatitis A, hepatitis B, or hepatitis C.  Although she 
reported at the time of her June 1999 examination that she 
and numerous other people had been acutely ill but not 

jaundiced, the records from the February 1979 internal 
medicine consult and work-up show that she reported only that 
two people in the band had had hepatitis in the past year; 
that the examining specialist noted the absence of abdominal 
pain, icterus, darkened urine, or jaundice; and that liver 
function tests were not consistent with hepatocellular liver 
disease.  Furthermore, in February 1979, the veteran was 
asymptomatic, stated that she felt well and had a normal 
appetite, and laboratory data was normal; that laboratory 
tests in September 1984 were negative for hepatitis antigens; 
and that no evidence of liver disease was found on service 
retirement examination.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a lay person, such 
as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  

The record shows that the RO has fully developed the 
veteran's claim for service connection for residuals of 
hepatitis, and has obtained comprehensive examinations and 
expert medical opinion with respect to her claim.  Based upon 
the foregoing, and for the reasons and bases stated, the 
Board finds that the veteran does not have residuals of 
hepatitis, and that there are no current clinical or 
laboratory findings indicative of liver dysfunction in the 
veteran.  Accordingly, service connection for claimed 
residuals of hepatitis must be denied.  

Service Connection for a History of an Abnormal Pap Smear 
with Dysfunctional Uterine Bleeding

The Board again notes that a threshold requirement for the 
grant of service connection for a disability is that the 
disability claimed must be shown to be present.  38 U.S.C.A. 
§ 1110, 1131 (West 1991), and that the Court has held that 
service connection may be granted only where disease or 
injury have resulted in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991);  Brammer v. Derwinski,  3 Vet. App. 
223, 225 (1992).  


The Board notes at the outset that a history of an abnormal 
pap smear does not constitute a disability.  Further, the 
cited abnormal pap smear, dated in January 1984, was shown on 
biopsy to be Class II rare cells with atypical nuclear 
changes, diagnosed as atypical reactive endocervical cells, 
with fresh blood and inflammatory cells, and the veteran was 
treated with Sultrin.  In January 1984, the veteran's cervix 
was found to be inflamed and eroded, and the assessment was 
cervicitis, while a pap smear in March 1984 was Class I and 
normal.  Examination was normal in June 1985, except that 
cervical erosion of unknown etiology was found throughout, 
and a pap smear was normal.  The record further shows that no 
further findings of Class II rare cells with atypical nuclear 
changes were found on regular pap smears throughout her 
remaining period of active service or on service retirement 
examination.

Post service medical records show that in February 1994, 
another pap smear disclosed rare atypical squamous cells of 
undetermined significance, with mild inflammation, and a 
consult was scheduled to evaluate those findings.  As the 
veteran was informed by letter from the 
obstetrics/gynecological clinic at K. I. Sawyer Air Force 
Base in March 1994, the findings on pap smear disclosed 
atypical squamous or glandular cells of undetermined 
significance; that while those cells were not pre-cancerous, 
they were not completely normal either; and that there was 
about a 12-40% chance that an abnormality, such as dysplasia 
or human papilloma virus, would be found at the time of 
colposcopy that required further treatment.  On gynecological 
examination in March 1994, she was found to be healthy, while 
a minimal amount of cervical bleeding was found with a pap 
smear.  In May 1994, a colposcopy was conducted and cervical 
cytologic tissue removed for biopsy.  The biopsy report 
identified benign reactive cellular changes associated with 
inflammation, there were no findings of dysplasia or human 
papilloma virus, and the veteran was notified of those 
findings in July 1994.  A subsequent examination and pap 
smear in March 1995 shows that the veteran denied problems; 
that examination was normal; and that a current pap smear in 
March 1999 was normal.  

By VBA Fast Letter 99-115, dated November 19, 1999, the VA 
Director of Compensation and Pension stated that cervical 
dysplasia, human papilloma virus, and fibrocystic breast 
disease do not qualify as diseases that warrant service 
connection, and that that rating specialists were not to rate 
those conditions as service-connected disorders.  Those 
conditions were stated to be non-disabling physiologic or 
laboratory findings rather than disabilities.  While it is 
recommended that the veteran obtain annual pap smears to 
ensure that a subsequent disability does not develop and 
remain undetected, there is no current evidence that the 
veteran has a disease or injury of the cervix, malignant 
neoplasms of the gynecological system, benign neoplasms of 
the gynecological system producing impairment of the urinary 
or gynecological systems, disabling residuals of cervicitis 
or vaginitis, or other disabling gynecological disorder.  

The Board finds that the "history" of an abnormal pap smear 
for which the veteran seeks service connection does not 
constitute a disability, i.e., it is not manifested by 
disabling symptomatology, nor is it productive of impairment 
or dysfunction in other bodily systems, such as anemia.  In 
addition, no relationship between an abnormal pap smear in 
1984 and the veteran's occasional cervical bleeding has been 
suggested, demonstrated or diagnosed by competent medical 
evidence, while cervical ectropion, an eversion of the 
uterine cervical canal, is a clinical finding rather than 
evidence of an underlying disease or injury.  Further, 
irregular menses without other evidence of disease or injury 
do not constitute a disease or injury under the law.  To the 
same point, the medical record is silent for objective 
clinical finding of uterine bleeding in the veteran; rather, 
the record shows that tissue of the cervix is prone to 
minimal bleeding on the taking of pap smears.  The May 1994 
colposcopy and removal of cervical cytologic tissue for 
biopsy yielded a diagnosis of benign reactive cellular 
changes associated with inflammation, and nothing other than 
benign findings have been demonstrated or diagnosed in the 
veteran at any time in the past or on current gynecological 
examinations.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a history 
of an abnormal pap smear with dysfunctional uterine bleeding 
is not warranted.  Accordingly, that claim is denied.  


ORDER

Service connection for residuals of hepatitis is denied.

Service connection for a history of an abnormal pap smear 
with dysfunctional uterine bleeding is denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

